Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 16-20. (Cancelled).
Response to Arguments
Applicant’s arguments, see pages , filed October 18, 2021, with respect to claims 2, 3, 9, and 10 have been fully considered and are persuasive.  The rejections are withdrawn. 

Allowable Subject Matter
Claims 1, 3-8, and 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  See the Examiner’s July 22, 2021 office action pages 5-6 for the Examiner’s reasons for allowance. The Examiner’s updated search re-confirms Choi, Soo Young et al (US 20050255257 A1). See the Examiner’s July 22, 2021 office action pages 1-5 for analysis thereunder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210054506 A1
US 20190218665 A1
US 20190043696 A1
US 20170167024 A1
US 20150345020 A1
US 20150332893 A1
US 20150247237 A1
US 20120304933 A1
US 20120267048 A1
US 20120222815 A1
US 20120097330 A1
US 20100006031 A1
US 20090288602 A1
US 20080305246 A1
US 20080302303 A1
US 20080178807 A1
US 20080141941 A1
US 20080020146 A1
US 20070175396 A1
US 20060236934 A1

US 20060228490 A1
US 20060060138 A1
US 20060054280 A1
US 20060005926 A1
US 20050255257 A1
US 20050251990 A1
US 20050223986 A1
US 20050126487 A1
US 20040238123 A1
US 20040129211 A1
US 20040058070 A1
US 20040035358 A1
US 20040003777 A1
US 20030209323 A1
US 20030207033 A1
US 20030106643 A1
US 20010006093 A1
US 10851457 B2
US 10533252 B2
US 10358722 B2
US 9484190 B2
US 9224581 B2

US 8702867 B2
US 8083853 B2
US 8074599 B2
US 7829145 B2
US 7819081 B2
US 7581511 B2
US 7429410 B2
US 7270713 B2
US 7008484 B2
US 7004107 B1
US 6942753 B2
US 6800139 B1
US 6793733 B2
US 6565661 B1
US 6461435 B1
US 6454860 B2
US 6410089 B1
US 6388381 B2
US 6381021 B1
US 6250250 B1
US 6140773 A
US 6106625 A

US 6080446 A
US 6079356 A
US 6059885 A
US 6051286 A
US 6050506 A
US 6041734 A
US 6024799 A
US 5819434 A
US 5792269 A
US 5781693 A
US 5500256 A
US 5439524 A
US 5415753 A
US 4780169 A
JP 05175135 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit 
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716